Appeal from an award of death benefits to a widow of an express messenger. Decedent working upon a car on the Long Island Bailroad helped to load express at the Boslyn station; after completing the loading he lifted one end of a plank six feet long and four feet wide from the car door, and employees on the station platform pulled it away from the ear. The plank weighed about 150 pounds. He took a seat upon a box in the car and within three or four minutes toppled to the floor and died almost immediately. The medical testimony indicated the decedent *736had suffered from, a cardiac ailment and as one physician said, “ It is my opinion the lilt of that plank aggravated the cardiac dilatation and caused the man’s death.” Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.